     Case 1:17-cv-06334-PGG-SLC Document 116 Filed 04/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARC S. KIRSCHNER solely in his capacity as
 TRUSTEE of THE MILLENNIUM LENDER
 CLAIM TRUST,

                              Plaintiff,                   No. 17-cv-06334 (PGG) (SLC)
               - against -

 JPMORGAN CHASE BANK, N.A., J.P. MORGAN
 SECURITIES LLC, CITIGROUP GLOBAL
 MARKETS INC., CITIBANK, N.A., BMO
 CAPITAL MARKETS CORP., BANK OF
 MONTREAL, SUNTRUST ROBINSON
 HUMPHREY, INC., and SUNTRUST BANK,

                              Defendants.


          DECLARATION OF LYNDON M. TRETTER IN SUPPORT OF
     PLAINTIFF’S MOTION FOR LEAVE TO FILE AN AMENDED COMPLAINT

       I, LYNDON M. TRETTER, declare pursuant to 28 U.S.C. § 1746 as follows:

       1.     I am a partner in the law firm of Wollmuth Maher & Deutsch LLP, counsel for

Plaintiff Marc S. Kirschner, solely in his capacity as Trustee of the Millennium Lender Claim

Trust. I make this Declaration in support of the Trustee’s motion for leave to file an amended

complaint (the “Motion”).

       2.     Annexed hereto as Exhibit A is a true and correct copy of the proposed Amended

Complaint.

       3.     Annexed hereto as Exhibit B is a “redline copy” showing the changes between the

original Complaint and the proposed Amended Complaint.

       4.     The proposed Amended Complaint adds two fraud-based causes of action for

fraudulent misrepresentation and fraud (new Eighth Cause of Action) and for conspiracy to defraud
      Case 1:17-cv-06334-PGG-SLC Document 116 Filed 04/08/20 Page 2 of 3




(new Ninth Cause of Action). The only other changes to the Complaint are to conform the former

state court pleading to the federal caption and federal practice for jury demands (the latter of which

is already reflected in Paragraph 13.d of the Case Management Order), and to correct typographical

errors and other immaterial issues.

       5.      As reflected in Paragraphs 8 and 11 of the Case Management Order, “Plaintiff may

seek leave to file an amended pleading” “[i]n the event that the motion to dismiss remains

unresolved as of March 28, 2020.” ECF 98 at 9-10.

       6.      Plaintiff is making this Motion now, rather than awaiting the Court’s decision on

Defendants’ motion to dismiss, because discovery in this action has commenced in the last few

weeks and Plaintiff wishes to avoid any statute of limitations, laches, or prejudice arguments that

Defendants might raise if Plaintiff waited.

       7.      Prior to making the instant Motion, on March 25, 2020, I provided Defendants’

counsel with the redlined copy of the proposed Amended Complaint in the hope of avoiding

motion practice over adding the fraud-based claims. Defendants’ counsel offered to agree

informally that the fraud claims would “relate back” to the original Complaint for statute of

limitations purposes, but made clear that Defendants wished to preserve laches, prejudice, and any

other potential defenses to any motion to add such claims.

       8.      Annexed hereto as Exhibit C is a true and correct copy of Plaintiff’s April 2, 2020

letter to this Court regarding the Motion and explaining why Plaintiff believes that no pre-motion

conference was warranted.

       9.      Annexed hereto as Exhibit D is a true and correct copy of Defendants’ April 3,

2020 letter to the Court responding to Plaintiff’s April 2, 2020 letter.




                                                  2
      Case 1:17-cv-06334-PGG-SLC Document 116 Filed 04/08/20 Page 3 of 3




       10.     Annexed hereto as Exhibit E is a true and correct copy of Plaintiff’s April 3, 2020

letter to the Court addressing Defendants’ April 3, 2020 letter and further setting forth the reasons

Plaintiff is bringing the Motion at this time.

       11.     Annexed hereto as Exhibit F is a true and correct copy of the Delaware Bankruptcy

Court’s opinion in Kirschner v. J.P. Morgan Chase Bank, N.A., et al., Adv. Pro. No. 17-51840

(LSS), Adv. D.I. 52, denying defendants’ motion to dismiss, dated February 28, 2019.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed: April 8, 2020




                                                                       Lyndon M. Tretter




                                                 3
